Name: 2000/364/EC: Commission Decision of 14 March 2000 modifying Decision 2000/167/EC approving a Finnish national aid programme implementing in particular Article 141 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (notified under document number C(2000) 835) (Only the Finnish and the Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  agricultural policy;  Europe;  economic policy;  cooperation policy
 Date Published: 2000-05-31

 Avis juridique important|32000D03642000/364/EC: Commission Decision of 14 March 2000 modifying Decision 2000/167/EC approving a Finnish national aid programme implementing in particular Article 141 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (notified under document number C(2000) 835) (Only the Finnish and the Swedish texts are authentic) Official Journal L 130 , 31/05/2000 P. 0041 - 0042Commission Decisionof 14 March 2000modifying Decision 2000/167/EC approving a Finnish national aid programme implementing in particular Article 141 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden(notified under document number C(2000) 835)(Only the Finnish and the Swedish texts are authentic)(2000/364/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular the first subparagraph of Article 88(2) thereof,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 141 thereof,Whereas:(1) On 25 October 1999, Finland notified the Commission, pursuant in particular to Article 143 of the Act of Accession and Article 88 of the EC Treaty, a national aid programme implementing in particular Article 141 and comprising other related measures for regions A and B and the Archipelago of regions A and B.(2) On 6 December 1999, Finland submitted an amended version of this programme.(3) Parts of this programme were approved by Commission Decision 2000/167/EC of 22 December 1999 approving a Finnish national aid programme implementing in particular Article 141 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden(1).(4) On 31 January 2000 Finland notified to the Commission, pursuant to Article 143 of the Act of Accession, a request to modify that programme in three respects.(5) The first request concerns the milk sector: it would allow for the possibility of including in the quota eligible for aid unused reference quantities allocated to producers during the same marketing year. Since Commission Decision 95/196/EC of 4 May 1995 on the long-term national aid scheme for agriculture in the northern regions of Finland(2), as amended by Decision 97/279/EC(3), already provides for this possibility, the Commission considers this request to be justified, in particular in the interest of avoiding any discrimination between producers in different parts of Finland.(6) The second request concerns the bovine sector and would entail the deletion of the upper limit of 90 male bovine animals eligible for aid on each holding. Since, in accordance with Article 4(5) of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(4), Finland has decided not to apply this upper limit under the common organisation of the market, it appears appropriate to remove the limit in respect of national aid as well. Furthermore, Finland has explained that such a limit is also contrary to the aim of improving production structures in southern Finland, which is one of the prerequisites for the full integration of Finnish agriculture into the common agricultural policy.(7) The third request also concerns the bovine sector and is intended to harmonise the terminology used to define the conversion factors for livestock units with that used in Decision 95/196/EC and Regulation (EC) No 1254/1999; this request appears justified in the interests of transparency and administrative simplification.(8) Decision 2000/167/EC should therefore be amended accordingly,HAS ADOPTED THIS DECISION:Article 1Decision 2000/167/EC is hereby amended as follows:1. Article 2(2) is amended as follows:(a) The first indent is replaced by the following:"- cows milk: the reference quantity allocated pursuant to Article 4 of Council Regulation (EEC) No 3950/92(5) after the reallocation of any unused reference quantities in accordance with the second subparagraph of Article 2(1) of that Regulation for the milk year which ends during the calendar year in question;"(b) The third indent is deleted.2. In Annex I, note 1 is amended as follows:(a) the entry "Bovines six months to 24 months" is replaced by "Male bovine animals and heifers from six months to 24 months";(b) the entry "Bovines over 24 months" is replaced by "Male bovine animals and heifers older than 24 months, suckler cows, dairy cows".Article 2This Decision is addressed to the Republic of Finland.Done at Brussels, 14 March 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 54, 26.2.2000, p. 44.(2) OJ L 126, 9.6.1995, p. 35.(3) OJ L 112, 29.4.1997, p. 34.(4) OJ L 160, 26.6.1999, p. 45.(5) OJ L 405, 31.12.1992, p. 1.